CENTRAL SECURITIES CORPORATION INTERIM REPORT TO STOCKHOLDERS AS OF SEPTEMBER 30, 2012 To the Stockholders of Central Securities Corporation: Financial data for the quarter ended September 30, 2012 prepared by management without audit by our independent registered public accounting firm and other pertinent information are submitted herewith. Comparative market values of net assets are as follows: Sept. 30, 2012 June 30, 2012 Dec. 31, 2011 Net assets $ 563,626,054 $ 556,492,365 $ 574,187,941 Net assets per share of Common Stock 24.60 24.29 24.96 Shares of Common Stock outstanding 22,910,136 22,910,136 23,005,136 Comparative operating results are as follows: Nine months ended September 30, Net investment income $ 6,496,263 $ 9,731,428 Per share of Common Stock .28 * .43 * Net realized gain on sale of investments 6,513,396 12,316,242 Decrease in net unrealized appreciation of investments (17,011,536 ) (70,678,733 ) Decrease in net assets resulting from operations (4,001,877 ) (48,631,063 ) * Per-share data are based on the average number of Common shares outstanding during the nine-month period. In the quarter ended September 30, 2012 the Corporation did not repurchase any shares of its Common Stock. The Corporation may from time to time purchase its Common Stock in such amounts and at such prices as the Board of Directors deems advisable in the best interests of stockholders. Purchases may be made on the NYSE MKT, or in private transactions directly with stockholders. Stockholders’ inquiries are welcome. Central Securities Corporation: Wilmot H. Kidd , President 630 Fifth Avenue
